DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-8 are pending.
Claims 4-8 are withdrawn from further consideration as being directed to non-elected inventions.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP 2010-234552 to Miyaguchi et al. (herein Miyaguchi, see machine translation) in view of WIPO Publication WO 2016/009769 to Endo et al. cited in previous Office action (herein Endo, U.S. Pre-grant Publication 2017/0210105 cited in Information Disclosure Statement filed 20 August 2020 is being used as an English equivalent).
Regarding claim 1, Miyaguchi teaches a biaxially stretched polyamide film (paragraph 0001) comprising layer A and layer B (paragraph 0012) wherein layer A comprises a composition having 70-93 wt% of an aliphatic polyamide polymer, 3 to 20 wt% of an aliphatic copolymerized polyamide polymer, and 0.5 to 10wt% of a thermoplastic elastomer (paragraph 0016) and layer B comprises 90 to 99.5 wt% 
Miyaguchi is silent as to the MD and TD elastic moduli of the film.
Endo teaches a biaxially stretched polyamide film comprising an A layer and a B layer wherein the A layer contains 97-70 wt% of an aliphatic homopolyamide, 3-20 wt% of an aliphatic copolyamide, and 0-10 wt% of a thermoplastic elastomer, and the B layer contains 99.5-90 wt% of an aliphatic homopolyamide and 0.5-10 wt% of a thermoplastic elastomer (abstract).  Endo teaches that the film has an elastic modulus of 1.5 to 2.2 GPa (paragraph 0052).  Endo teaches that this elastic modulus is an average of both MD and TD directions (paragraph 0087); therefore, one of ordinary skill in the art would recognize that in order to yield an average elastic modulus within that range, the MD and TD elastic moduli would, at a minimum overlap the claimed range.  Regarding the ratio of the MD and TD elastic moduli, the claimed range covers ratios wherein the MD modulus is lower than, equal to, and higher than the TD modulus; therefore, one of ordinary skill in the art would recognize that the moduli taught by Endo would result in ratios that broadly overlap the claimed ratio.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Miyaguchi to have the elastic modulus as taught by Endo because it provides a balance between flexibility, bending fatigue resistance, and pinhole resistance.
Regarding claim 2
Miyaguchi teaches that the film has a number of fatigue pinholes of 5 or less (paragraph 0033).  Miyaguchi teaches that the number of fatigue pinholes is measured by bending a 12 inch by 8 inch (about 620 cm2) film 500 times at 5°C (paragraph 0055).  One of ordinary skill in the art would recognize that the range of bending fatigue pinholes taught by Miyaguchi would overlap the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP 2010-234552 to Miyaguchi et al. (herein Miyaguchi, see machine translation) in view of WIPO Publication WO 2016/009769 to Endo et al. cited in previous Office action (herein Endo, U.S. Pre-grant Publication 2017/0210105 cited in Information Disclosure Statement filed 20 August 2020 is being used as an English equivalent) as applied to claim 1 above and in view of U.S. Pre-grant Publication 2010/0279110 to Kuwata et al. cited in previous Office action (herein Kuwata).
Regarding claim 3, Miyaguchi and Endo teach all the limitations of claim 1 as discussed above.
Miyaguchi is silent as to there being a polyvinylidene chloride resin layer present.
Kuwata teaches a polyamide film coated with a vinylidene chloride copolymer mixture (abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Miyaguchi to include the polyvinylidene coating layer taught by Kuwata because it exhibits adhesiveness to printing inks, adhesives, and polyolefins even after being treated with boiling water and the coating prevents blocking of the film (paragraph 0020).
Response to Amendment
In view of Applicant’s amendments filed 12 March 2021, previous rejection of claims 1-3 under 35 U.S.C. 103 has been withdrawn.  New grounds of rejection are set forth above.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY M DAVIS/Examiner, Art Unit 1783